39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Laurs WARNER, Plaintiff Appellant,v.Jon P. GALLEY, Warden;  J. Joseph Curran, Jr., AttorneyGeneral, Defendants Appellees.
No. 94-6456.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-1481-S)
Laurs Warner, appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying Appellant's Fed.R.Civ.P. 59 motion.1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.2  Warner v. Galley, No. CA-93-1481-S (D. Md. Mar. 14 & Apr. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The district court construed the motion as one pursuant to Fed.R.Civ.P. 60.  However, since the motion was served within ten days of the original court order and called into question the correctness of the order, it should be treated as a Rule 59 motion.   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978)


2
 Appellant's Rule 59 motion merely resubmitted legal arguments.  It was properly denied